UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 00-52720 GOLD BAG, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 26-4205169 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4695 MacArthur Court, Suite 1430, Newport Beach, CA 92660 949-475-9086 (Address of Principal Executive Offices) (Issuer’s Telephone Number) (Former Name or former address, if changed since last report.) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNo o The number of shares outstanding of the Issuer’s Common Stock as of July 15, 2010 was 61,440,010. PART I—FINANCIAL INFORMATION Item1. Financial Statements. In the opinion of management, the accompanying unaudited financial statements included in this Form 10-Q reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. Balance Sheets 3 Statements of Operations 4 Statement of Stockholders’ Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7 2 Gold Bag, Inc. (A Development Stage Company) Balance Sheets Unaudited Audited May 31, 2010 28-Feb-10 ASSETS Current assets Cash $ $ Total current assets TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities Advances from Officer - Liabilities to be settled in common stock - Total current liabilities Total liabilities Stockholders' deficit Preferred stock, $0.00001 par value, 100,000,000 shares authorized and none issued or outstanding as of May 31, 2010 Common stock, $0.00001 par value, authorized 250,000,000 shares, 61,340,010 shares issued and outstanding Additional paid-in capital Donated capital Deficit accumulated during the development stage ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ (The accompanying notes are an integral part of these financial statements.) 3 Gold Bag, Inc. (A Development Stage Company) Statements of Operations Accumulated from 23-Dec-05 For the period ended May 31, (date of inception to May 31, 2010 Revenue $
